Citation Nr: 1452620	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-31 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right elbow disability, limitation of flexion, prior to September 30, 2005, and in excess of 20 percent thereafter.  

2.  Entitlement to a higher initial rating for right elbow disability, limitation of extension, currently rated as 30 percent disabling effective March 10, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and a September 2012 rating decision by the VA Appeals Management Center.  Jurisdiction rests with the RO in St. Petersburg, Florida, and that office forwarded the appeal to the Board.

In the September 2012 rating decision, the Veteran's right elbow disability was assigned a separate rating of 30 percent for limitation of extension, effective March 10, 2012.  As this disability is considered a manifestation of the Veteran's service-connected right elbow disability, the Board finds the Veteran's disagreement with the rating assigned for his right elbow disability includes this separate disability rating.  Therefore, the Board will consider this issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of an increased rating for the Veteran's right elbow disability was remanded in February 2012 for further evidentiary development.  As discussed below, the Board finds that there was not substantial compliance with its February 2012 remand; thus, it may not proceed with a decision at this time.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated in the Introduction, this claim was most recently remanded in February 2012.  Unfortunately, the ordered development remains to be completed.  Accordingly, another remand is regretfully required.  Stegall v. West, 11 Vet. App. 268 (1998).

As mentioned by the Board in February 2012, at which time a complete recitation of the facts of this matter were documented, reexamination of the Veteran's right elbow disability was required in order to reassess its severity.  Additionally, the Board noted that a private physician observed neurological manifestations of his disability, in a slightly positive Tinel's sign over the ulnar nerve, and that the Veteran submitted medical literature on ulnar nerve entrapment, suggesting he believes he has this condition.  The Board concluded that the medical evidence of record did not provide sufficient medical findings, in and of themselves, to rate the Veteran's disabilities.

As part of the February 2012 remand, the following development was ordered:

2. Schedule the Veteran for an appropriate VA compensation examination to reassess the severity of the Veteran's right elbow disability, including orthopedic and neurological manifestations and symptoms.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

Describe all symptoms caused by the service-connected right elbow disability, as well as the severity of each symptom.  The examiner should report the range of motion measurements for the right elbow in degrees.  The examiner should also address whether the right elbow exhibits pain, weakened movement, excess fatigability, or incoordination on movement.  If feasible, the examiner should address whether there are additional degrees of loss of range of motion, due to any of the following: (1) pain on use, including during flare- ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

All limitation of function must be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report. 

The examiner should identify all neurological manifestations.  If neurological symptoms are deemed to be related to the right elbow disability, the examiner should identify the affected nerve group.  He or she should also state whether there is complete paralysis of the affected nerve or whether the Veteran experiences severe, moderate, or mild incomplete paralysis.

The Veteran was afforded a VA examination in March 2012.  However, the Board finds that the examination report and opinion are inadequate for several reasons.  First, the examiner did not assess or discuss any neurological manifestations and symptoms of the Veteran's right elbow disability as directed by the February 2012 remand.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  If there were no such neurological manifestations, that fact should have been documented.  However, it is not clear from the examination report whether the examiner even considered such manifestations.  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's February 2012 remand can occur.

Additionally, the report is inadequate because the examiner indicated that he was not able to fully document the Veteran's functional limitation due to his right elbow disability.  Specifically, the examiner stated, "an opinion was requested as to his functional limitations.  Unfortunately I have to opine that there is gross inconsistency between the veteran's radiographs which show mild arthrosis and his clinical exam.  His subjective pain and motion is not at all what I would expect given his history and radiographic and clinical findings and I would suggest he be examined again after an interval to check for consistency of his findings."  Moreover, the examiner indicated that he was unable to record all necessary range of motion values of the forearm because the Veteran "will not allow pronation or supination of the forearm."

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the examiner was unable to fully opine as to the extent of the Veteran's right elbow disability and specifically recommended that the Veteran be examined again.  Additionally, the examiner was unable to provide all necessary range of motion values.  When the Board undertakes a duty to examine a Veteran, it is necessary to ensure that the examination is adequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 -01 (2008).  

The Board finds that the March 2012 examination report obtained in this case is not adequate, as it failed to provide medical information needed to address the rating criteria relevant to this case.  It seems to the Board that under the circumstances, that the Veteran should be afforded another examination, to be conducted by a medical professional who has not previously examined the Veteran.  As such, the Board finds remand is warranted for an additional VA examination in order to properly rate the Veteran's service-connected right elbow disability and residuals thereof.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013).

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the service-connected right elbow disability for the period from March 2012 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Then, schedule the Veteran for a new VA examination to reassess the severity of the Veteran's right elbow disability, including orthopedic and neurological manifestations and symptoms.  The claims file, including a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  

After reviewing the entire record, examining the Veteran, and performing any medically indicated testing, the examiner should provide specific findings as to the range of motion of the Veteran's right forearm/elbow.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion (with and without repetition).  He/she should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's right elbow/forearm disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  The examiner should also indicate whether there is any abnormality of the elbow, including evidence of ankylosis or flail joint.

All limitation of function must be identified. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report.

Additionally, the examiner should identify all neurological manifestations of the Veteran's right elbow disability.  If there are no neurological manifestations, that fact must be expressly noted in the report.  If neurological symptoms are deemed to be related to the right elbow disability, the examiner should identify the affected nerve group.  He or she should also state whether there is complete paralysis of the affected nerve or whether the Veteran experiences severe, moderate, or mild incomplete paralysis.  The examiner is specifically asked to comment on the November 2011 statement of Dr. J.N., wherein he observed neurological manifestations of the Veteran's right elbow disability, in a slightly positive Tinel's sign over the ulnar nerve.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed. If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

3. Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



